DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with T. Chyau Liang (Reg. No. 48,885) on 14 March 2022, 15 March 2022 and 16 March 2022.  Claims 6, 9, 10 and 18-20 have been amended.  Claims 1-5 and 11-16 were previously cancelled.  Claims 6-10 and 17-20 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with T. Chyau Liang (Reg. No. 48,885) on 14 March 2022, 15 March 2022 and 16 March 2022.

The application has been amended as follows: 




Claims
6.  (Currently Amended)  A method for altering a dimension of a part member of a furniture product designed by using a computer and manufacturing the part member by using a machining machine, comprising:
producing and displaying the part member having a predetermined initial dimension on a computer screen as a rectangular parallelepiped space, and assigning an identification number to each of six faces of the rectangular parallelepiped space of the part member;
setting a local three-dimensional coordinate for the rectangular parallelepiped space, a corner of which is set as an origin of the local three-dimensional coordinate, and setting a local two-dimensional coordinate on a rectangle face of the six faces of the rectangular parallelepiped space, a corner of which is set as an origin of the local two-dimensional coordinate, and two sides of the rectangle face that perpendicularly extend from the origin are set as X-axis and Y-axis;
calculating a position of a machining that is applied to each of the six faces of the part member in accordance with a predetermined rule based on dimensions of the rectangular parallelepiped space, and designating the position of the machining by using the local two-dimensional coordinate that is set for each of the six faces of the rectangular parallelepiped space;
selecting a machining from a plurality of types of machinings registered in machining master data stored in a memory, and registering the selected machining at a position on a face of the rectangular parallelepiped space, , that is designated by using the local two-dimensional coordinate of the rectangle face[[,]]; 
altering the dimensions of the rectangular parallelepiped space of the part member upon a request from a customer, and thereby altering a local two-dimensional coordinate position of the machining registered on the face of the rectangular parallelepiped space, to which the identification number in the rectangular parallelepiped space is assigned, in accordance with the predetermined rule; and 
transmitting the selected machining registered on a face of the altered rectangular parallelepiped space to a computer aided manufacturing (CAM) system of the machining machine together with the identification number of the face of the rectangular parallelepiped space, wherein a toolpath is prepared in advance by the CAM of the machining machine for the machining registered in the machining master data so that the machining is provided on a face of a panel that is machined by using a tool of the machining machine, the panel being machined to produce the part member,
wherein the machining is provided on the face of the panel by placing the panel having the dimensions of the rectangular parallelepiped space on a machining table of the machining machine such that a corner of the panel matches with a machine origin of the machining machine, and 
wherein the two-dimensional position of the machining registered on the face of the rectangular parallelepiped space is converted into a two-dimensional 

9. (Currently Amended)  The method of claim 6, wherein the plurality of types of machinings registered in the machining master data include a round hole machining, and a position for registering the round hole machining on the face of the rectangular parallelepiped space is determined by setting a center of a circle of the round hole as a specific reference position.

10. (Currently Amended)  The method of claim 6, wherein the plurality of types of machinings registered in the machining master data include a grooving machining, and the position of the grooving machining on the face of the rectangular parallelepiped space of the part member is determined by setting an end of a groove as a specific reference position.

18. (Currently Amended)  The method of claim 7, wherein the plurality of types of machinings registered in the machining master data include a round hole machining, and the position for registering the round hole machining on the face of the rectangular parallelepiped space is determined by setting a center of a circle of the round hole as a specific reference position.

19. (Currently Amended)  The method of claim 8, wherein the plurality of types of machinings registered in the machining master data include a round hole machining, of the rectangular parallelepiped space is determined by setting a center of a circle of the round hole as a specific reference position.

20. (Currently Amended)  The method of claim 7, wherein the plurality of types of machinings registered in the machining master data include a grooving machining, and a position of a grooving machining on the face of the rectangular parallelepiped space of the part member is determined by setting an end of a groove as a specific reference position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications and U.S. Patents; e.g. U.S. Patent Publication No. 2007/0262982 A1 discloses an article design support system featuring enhanced degree of freedom in terms of designing articles (for example, an article of furniture); U.S. Patent Publication No. 2016/0070255 A1 discloses methods and systems for creating a variable spatial framework for use in designing and manufacturing an architectural component; U.S. Patent Publication No. 2020/0096978 A1 discloses a system and method for making made-to-order architectural millwork of custom dimensions; and U.S. Patent No. 10,713,395 B2 discloses a method and a system for designing custom-made furniture using computer and program therefor.

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of producing a part member for a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to machining systems.

U.S. Patent No. 5,993,042 discloses a numerical control apparatus allows for the machining of a workpiece based on a three-dimensional work shape which is inputted.


producing a machining program to be executed by a machine tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117